Citation Nr: 1231871	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-24 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right leg pain and numbness.  

2.  Entitlement to service connection for left leg pain and numbness.  

3.  Entitlement to service connection for left hip pain.  

4. Entitlement to service connection for right hip pain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to October 1992.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In August 2010, the Veteran testified before a Decision Review Officer (DRO) at his local RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds that further development is necessary prior to the Board determinations on the Veteran's claims.  As such, this appeal must unfortunately be remanded.

The Veteran seeks service connection for disabilities that manifest as bilateral leg pain and numbness, and bilateral hip pain.  As Disabled American Veterans points out in September 2012 written argument, his DD Form 214 reflects that he received a master parachutist badge.  He also completed a two-week jumpmaster course in 1978.  Service treatment records show no complaints and diagnoses related to leg or hip pain (other than involving the knees and left ankle).  The records reflect that the Veteran was injured in a parachute jump in June 1976, during which he fractured his spine and suffered sternal and myocardial contusions.  A physical examination for retirement purposes completed in September 1992 shows he was noted to have a leg length discrepancy with the right leg being shorter than the left.  No other specific disability involving the bilateral hips or legs was noted.  His Report of Medical History form shows that he reported having cramps in his legs.  

Post-service medical records do not show a specific diagnosis associated with the Veteran's current complaints of bilateral leg and hip pain.  However, an MRI dated in October 2010 shows the Veteran has L4-5 radiculopathy.   

At an August 2010 hearing, the Veteran testified that he performed as many as 400 parachute jumps in service, including many simulated combat-related jumps.  He indicated that many of these jumps were at low altitudes and at speeds of 25 to 30 miles per hour.  He further stated that while he was a jump master only between two and four years; he was required to do periodic jumps to maintain his jump status.  He maintains that his current bilateral leg and hip disabilities are a result of these parachute jumps in service.  He also contended that his leg and hip disabilities are related to his service-connected residuals of thoracic spine fracture, patellofemoral syndrome of the left and right knees, and left ankle fracture residuals.

The Veteran has not been provided notice of what is required to establish service connection on a secondary basis.  On remand, this notice should be afforded to him.  

Finally, as his representative points out, to date the Veteran has not been afforded a VA examination to determine whether his current complaints of bilateral leg pain and numbness and his bilateral hip pain are related to service or whether they are caused or aggravated by his service-connected disabilities.  Accordingly, a medical examination with opinion is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice under 38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b) that includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a secondary service connection claim.

2.  Contact the Veteran and ask him to identify all sources of VA and non-VA treatment for his reported left and right leg and hip disabilities.  He is asked to provide, or authorize VA to obtain, all non-duplicative treatment records pertaining to his condition.  All efforts to obtain any identified records must be fully documented. 

3.  Notify the Veteran that he may submit additional lay statements from himself as well as from individuals who have first-hand knowledge of his left and right leg and hip symptoms in and since service.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  The Veteran should be afforded an appropriate VA examination to determine the nature, onset and etiology of his left and right leg and hip disabilities.  The claims folder should be made available to and must be reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail. 

The examiner is asked to identify any and all chronic orthopedic and/or neurologic disabilities found present on examination.  The examiner should then opine as to whether it is at least as likely as not that any chronic left or right leg and/or hip disability found on examination is related to or had its onset in service, or manifested within one year of service discharge.  In offering this impression, please acknowledge and discuss the Veteran's in-service parachuting history in determining whether any current left or right leg and/or hip disability is consistent with the nature of his service history as a jumpmaster, to include the June 1976 injury.

The examiner should also opine as to whether it is at least as likely as not that any current chronic leg and/or hip disability, to include radiculopathy, found on examination is either caused or aggravated by his service-connected back, bilateral knee, and left ankle disabilities.  

An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge. 

5.  Then readjudicate the appeal.  If any benefit sought remains denied the Veteran should be issued a supplemental statement of the case (SSOC) which addresses actions taken since the issuance of the last SSOC and given the opportunity to respond, and the claim should thereafter be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

